UPCHURCH, Judge.
This is an appeal and cross-appeal from a judgment of dissolution. We affirm the award of permanent alimony, see O’Neal v. O’Neal, 410 So.2d 1369 (Fla. 5th DCA 1982), but agree that it was error to provide that the husband pay alimony “so long as he shall live or until the Wife shall remarry.” This language is modified to provide that the permanent alimony terminates upon the death of either spouse or the remarriage of the wife, whichever event occurs first. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
As to the other points raised by the parties, we find no error, and affirm.
AFFIRMED as modified.
COBB, C.J., and SHARP, J., concur.